Citation Nr: 0409871	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to restoration of a 10 percent rating for left eye 
pterygium with iritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to October 1991, 
with additional service totaling three years, ten months, and 
fourteen days.  

This matter comes before the Board of Veterans' Appeals (VA) on 
appeal from a rating decision entered in May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, reducing the evaluation assigned for the veteran's 
left eye pterygium from 10 percent to a noncompensable rating, 
effective from September 1, 1996.  The 10 percent rating had been 
in effect since November 1, 1991.  The veteran thereafter 
relocated and his claims folder was permanently transferred to the 
RO located in Winston-Salem, North Carolina.  

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.  Consistent 
with the instructions below, VA will notify the veteran of any 
further action required on his part.


REMAND

It is contended by and on behalf of the veteran that the rating 
assigned for his service-connected left eye disorder was 
incorrectly reduced.  In this regard, he alleges that the RO 
disregarded the prior grant of service connection for iritis and 
based the reduction solely on the absence of a compensable 
impairment of visual acuity attributable to his left eye 
pterygium.  In so doing, it is argued that the RO ignored the 
notation in the report of a September 1996 service department 
examination that the veteran was intolerant to light.  Allegations 
are also advanced, to the effect that the reduction was 
effectuated in contravention of 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 
4.10, and 4.13; and the holdings in Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), and Brown v. Brown, 5 Vet.App. 413 (1993), 
particularly in demonstrating an actual change based on thorough 
medical examination and improvement in the disability and in the 
ability to function under the ordinary conditions of life and 
work.  

Review of the record shows that, at the time of the September 1996 
service department medical examination, the veteran was referred 
for ophthalmological evaluation, but the results of that referral 
are not included in the claims folder.  Hence, retrieval of that 
report and any other pertinent medical records is needed.  In 
addition, further medical input is in order to assess the current 
nature and severity of the disability at issue, given that the 
last VA medical examination was conducted in March 1996.  It is 
noted that attempts were made by the New York and Winston-Salem 
ROs to afford the veteran a VA eye evaluation during 2003 and that 
the veteran failed to appear for either scheduled examination.  
That notwithstanding, there is some question as to whether the 
veteran received notice to report for either examination, inasmuch 
as one or both were scheduled during the time he relocated from 
New York to North Carolina and the letters requesting that he 
appear at a scheduled time and place for either examination are 
not now on file.  As such, the veteran needs to be afforded 
another opportunity to appear for a VA medical examination.  

It, too, is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), became law in 
November 2000, following the initiation of the proposed reduction.  
Among other things, this law redefined and expanded the 
obligations of VA with respect to its duties to assist and notify 
claimants.  As well, pertinent changes to the Code of Federal 
Regulations were made in response to the VCAA, including those to 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2003).

In this instance, it is not shown that the VCAA notice provided to 
veteran in April 2003 comports with applicable statutes, 
regulations, and the body of jurisprudence interpretive thereof, 
and further actions are needed to comply fully with the applicable 
legal authority.  See Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Specifically, the 
RO through April 2003 correspondence failed to advise the veteran 
of the specific evidence that VA is required to obtain on his 
behalf and what specific evidence he himself must obtain and 
submit.  A question is also presented as to whether the VCCA 
notice provided the veteran occurred outside the chronological 
sequence set forth in 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), and, if so, whether the veteran has been 
prejudiced thereby.  Further action by the RO in this regard is 
found to be necessary.  

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159, the RO must notify the veteran of what 
information and specific evidence are needed to substantiate his 
claim for restoration of a 10 percent rating for left eye 
pterygium with iritis.  The veteran must also be notified of what 
specific portion of that evidence VA will secure, and what 
specific portion he himself must submit.  The RO should also 
advise the veteran to submit all pertinent evidence not already on 
file that is held in his possession.  The RO should also notify 
the veteran that, if requested, VA will assist him in obtaining 
pertinent records of treatment from private medical professionals, 
or other evidence, provided that he furnishes sufficient, 
identifying information and authorization.  Finally, the RO must 
address the questions of whether the veteran was afforded VCAA 
notice outside the chronological sequence set forth in the above-
cited statutes and regulation, and, if so, whether he has been 
prejudiced thereby.

2.  The veteran must be contacted in writing for the specific 
purpose of requesting that he set forth a listing of the names and 
addresses of those medical professionals or institutions from whom 
or where he has been examined or treated for his service-connected 
left eye disorder since October 1993.  Included therein should be 
the locations of those medical facilities of the service 
department where pertinent examination or treatment was obtained, 
including but not limited to the follow-up ophthalmological 
evaluation to the service department evaluation of September 1996, 
at Fort Monmouth, New Jersey.  The approximate dates of any such 
evaluation or treatment should also be provided, to the extent 
possible.  

Upon receipt of the foregoing information, and after obtaining any 
needed authorization, the RO should obtain copies of pertinent 
evaluation and treatment records not already on file which were 
compiled by VA and non-VA medical professionals or institutions 
referenced in connection with the aforementioned request.  Special 
efforts are to be made to obtain records of follow-up 
ophthalmologic care received after a service department medical 
examination in September 1996, at Fort Monmouth, New Jersey.  All 
such records obtained must be added to the claims folder.

Efforts to obtain any records held by a Federal agency must 
continue until such time as the records are secured or until the 
RO concludes that such records do not exist or that further 
attempts to obtain same would be futile.  Notice to the veteran of 
any inability to secure records must be provided and he must be 
afforded an opportunity to respond.  

3.  Thereafter, the veteran must be afforded a VA eye examination 
by an ophthalmologist for an evaluation of the nature and severity 
of his service-connected left eye pterygium with iritis.  The 
claims folder in its entirety must be made available to the 
examiner for review and the examiner must reference in his/her 
report whether in fact the claims folder was reviewed.  In 
accordance with the latest AMIE worksheet for this eye disorder 
the examination is to include a detailed review of the veteran's 
history and current complaints, as well as a comprehensive 
clinical evaluation and all diagnostic testing necessary to 
determine the full extent of all disability present.  The examiner 
must opine whether the left eye disability markedly interferes 
with the veteran's employment.  All applicable diagnoses must be 
fully set forth.  The examiner must provide a complete rationale 
for any opinion provided.

4.  Lastly, the RO must readjudicate the issue of the veteran's 
entitlement to restoration of a 10 percent rating for his service-
connected left eye disorder, based all of the evidence of record 
and all governing legal authority, to include the VCAA and 38 
C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, and 4.13 (2003); Schafrath and 
Brown.  If the benefit sought on appeal remains denied, the 
veteran and his representative must be provided with a 
supplemental statement of the case, which must contain notice of 
all relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations.  An 
appropriate period of time should then be allowed for a response, 
before the record is returned to the Board for further review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim in 
question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





